IN THE SUPREME COURT OF THE STATE OF NEVADA


                    LARISA MEREORA, AN INDIVIDUAL;                         No. 84967
                    THOMAS MULKINS, AN INDIVIDUAL;
                    NINA GROZAV, AN INDIVIDUAL; ION
                    NEAGU, AN INDIVIDUAL; ALISA
                    NEAUGU, AN INDIVIDUAL; MARIA
                    REYNOLDS, AN INDIVIDUAL; NNG
                    LLC, A NEVADA LIMITED LIABILITY
                                                                            FILE
                    COMPANY, D/B/A UNIVERSAL                                SEP 9 5 2022
                    MOTORCARS; AND UNIVERSAL                                         k BROWN
                    MOTORCAR LLC, A NEVADA LIMITED                                  PROVE COURT

                    LIABILITY COMPANY, D/B/A                                         CLERK
                    UNIVERSAL MOTORCARS,
                    Petitioners,
                    vs.
                    THE EIGHTH JUDICIAL DISTRICT
                    COURT OF THE STATE OF NEVADA,
                    IN AND FOR THE COUNTY OF
                    CLARK; AND THE HONORABLE
                    NADIA KRALL, DISTRICT JUDGE,
                    Respondents,
                    and
                    SLC LLC, A NEVADA LIMITED
                    LIABILITY COMPANY,
                    Real Party in Interest.

                                          ORDER DENYING PETITION
                                This original petition for a writ of mandamus or prohibition
                    challenges district court orders denying motions to dismiss and for
                    summary judgment. Having considered the petition and its documentation,
                    we are not persuaded that our extraordinary and discretionary intervention
                    is warranted. See Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88
                    P.3d 840, 844 (2004) (observing that the party seeking writ relief bears the
                    burden of showing such relief is warranted); Srnith v. Eighth Judicial Dist.
                    Court, 107 Nev. 674, 677, 679, 818 P.2d 849, 851, 853 (1991) (recognizing
SUPREME COURT
         OF
     NEVADA


(0) I 947A    <0.                                                               z        -zscAz
                that writ relief is an extraordinary remedy and that this court has sole
                discretion in determining whether to entertain a writ petition). Generally,
                we will not consider writ petitions challenging orders denying summary
                judgment or motions to dismiss, and we are not persuaded that any
                exception to the general rules applies here. Int'l Game Tech., Inc. u. Second
                Judicial Dist. Court, 124 Nev. 193, 197-98, 179 P.3d 556, 558-59 (2008)
                (discussing writ petitions challenging denials of motions to dismiss); Smith
                v. Eighth Judicial Dist. Court, 113 Nev. 1343, 1344-45, 950 P.2d 280, 281
                (1997) (discussing writ petitions challenging denials of summary judgment);
                see also Walker v. Second Judicial Dist. Court, 136 Nev. 678, 684, 476 P.3d
                1194, 1199 (2020) (declining to provide writ relief when the underlying issue
                involved factual disputes). Accordingly, we
                            ORDER the petition DENIED.'



                                      -c 216°‘                     , C.J.
                                        Parraguirre




                Cadish
                      at*,                ,J                                         , Sr.J.




                cc:   Hon. Nadia Krall, District Judge
                      Hofland & Tomsheck
                      Enenstein Pham & Glass/Las Vegas
                      Eighth District Court Clerk




                      'The Honorable Mark Gibbons, Senior Justice, participated in the
                decision of this matter under a general order of assignment.

SUPREME COURT
         OF
     NEVADA
                                                      2
((1) 1447A